Attachment to Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Preliminary Amendments & Paper
1)	Acknowledgment is made of Applicants’ preliminary amendments filed 10/12/21 and 07/20/21. 
Acknowledgment is made of the deposit-related statements filed via the supplemental preliminary paper filed 12/16/21.
Election
2)	Acknowledgment is made of Applicants’ election filed 10/12/21 in response to the species election requirement mailed 08/19/21. Applicants have elected the food composition species. Because Applicants did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (M.P.E.P § 818.03(a)).   
Examiner’s Amendment
3)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Quang D. Nguyen. See the attached Interview Summary. 
	The instant application has been amended as indicated below:
(a)	Claims 1-6 and 9-19 are canceled.
(b)	New claims 20-27 as set forth below are added:
--Claim 20 (New). A method of alleviating or inhibiting a menopausal symptom in a female subject comprising orally administering to the subject an effective amount of a composition comprising an effective dose of isolated Lactobacillus intestinalis YT2 strain deposited as KCCM11812P, wherein the YT2 strain is the active ingredient having a menopausal symptom-alleviating effect or a menopausal symptom-inhibiting effect.
Claim 21 (New). The method of claim 20, wherein the effective dose of the Lactobacillus intestinalis YT2 strain is 1 x 109 CFU per mL.
Claim 22 (New). The method of claim 20, wherein the composition is a food composition or a health functional food composition. 

Claim 24 (New).  The method of claim 20, wherein the menopausal symptom is an increase in pain sensitivity. 
Claim 25 (New).  The method of claim 20, wherein the menopausal symptom is an increase in body fat mass. 
Claim 26 (New).  The method of claim 20, wherein the menopausal symptom is a decrease in bone mineral density.
Claim 27 (New).  The method of claim 20, wherein the subject has had ovariectomy.--
Status of Claims
4)	Claims 7-8 have been canceled via the amendment filed 10/12/21.
	Claims 1-6 and 9-19 have been amended via the amendment filed 08/16/16.
	Claims 1-6 and 9-19 are canceled via this Examiner’s amendment.
	New claims 20-27 are added via this Examiner’s amendment.
	The examination has been extended to the previously non-elected pharmaceutical composition species.
	Claims 20-27 are pending and are examined on the merits.   
Information Disclosure Statement
5)	Acknowledgment is made of Applicants’ Information Disclosure Statement filed 07/10/19.  The information cited therein has been considered and an initialed copy is attached to this Office Action.  
Sequence Listing
6)	Acknowledgment is made of Applicants’ sequence listing which has been entered on 07/23/21.
Drawings
7)	Acknowledgment is made of Applicants’ sequence listing which has been entered on 02/12/2019.
Priority
8)	This AIA  application filed 02/12/2019 is the national stage 371 application of PCT/KR2017/008738 filed 08/11/2017 and claims the benefit of applications 10-2017-0101664 filed 08/10/2017 and 10-2016-0103281 filed 08/12/2016 in Republic of Korea. 
	It is noted that a certified non-English copy of one of these foreign priority documents is made of record. Should Applicants desire to obtain the benefit of foreign priority under 35 U.S.C 
Reasons For Allowance
9)	The following is an examiner's statement of reasons for allowance:  
The claimed method of alleviating or inhibiting a menopausal symptom in a female subject comprising orally administering to the subject an effective amount of a composition comprising an effective dose of isolated Lactobacillus intestinalis YT2 strain deposited as KCCM11812P, wherein the YT2 strain is the active ingredient having a menopausal symptom-alleviating effect or a menopausal symptom-inhibiting effect is free of prior art and is free of double patenting issues. The claims satisfy the provisions of 35 U.S.C § 112(a), 35 U.S.C § 112(b) and 35 U.S.C § 101. Accordingly, the instant claims are allowed.
Conclusion
10)	Claims 20-27, now renumbered as claim 1-8 respectively, are allowed. These claims are supported by the original and canceled claims and throughout the as-filed specification including Examples, Figures and Tables. Pursuant to the procedures set forth in MPEP 821.04(a), claim directed to the previously non-elected pharmaceutical composition species has been fully examined, and the species election requirement set forth in the Office Action mailed 08/19/2019 with regard to this species is hereby withdrawn. In view of this withdrawal as to the rejoined species, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction or species election requirement is withdrawn, the provisions of 35 U.S.C 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971).  See also MPEP § 804.01. 
Correspondence
11)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview,   
12)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
13)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

December, 2021